Filed 5/27/20; Certified for Publication 6/18/20 (order attached)




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                              DIVISION THREE


TRILOGY PLUMBING, INC.,

    Plaintiff and Respondent,                                       G057796

         v.                                                         (Super. Ct. No. 30-2017-00929323)

NAVIGATORS SPECIALITY                                               OPINION
INSURANCE COMPANY,

    Defendant and Appellant.



                  Appeal from an order of the Superior Court of Orange County, Glenda
Sanders, Judge. Affirmed.
                  Greenan, Peffer, Sallander & Lally, Robert L. Sallander, Jr., and Robert
Glenn Seeds for Defendant and Appellant.
                  Kutak Rock and J. David Bournazian for Plaintiff and Respondent.
                                        *                 *               *
                                    INTRODUCTION
              In this insurance bad faith action, defendant Navigators Specialty Insurance
Company (Navigators) appeals from the order denying its special motion to strike under
                                                                           1
California’s anti-SLAPP statute, Code of Civil Procedure section 425.16. (All statutory
references are to the Code of Civil Procedure unless otherwise specified.) Plaintiff
Trilogy Plumbing, Inc. (Trilogy) alleged that Navigators, as Trilogy’s insurer, gave
instructions with which Trilogy did not agree to attorneys Navigators had retained to
defend Trilogy and wrongfully negotiated settlements without Trilogy’s consent.
Navigators contends the alleged conduct constituted protected activity under
section 425.17, subdivision (e)(2) and, therefore, the trial court erred by denying the
anti-SLAPP motion.
              We affirm. The allegations challenged by the anti-SLAPP motion describe
Navigators’ mishandling of the claims process with regard to 33 different lawsuits
involving Trilogy. While the alleged acts were generally connected to litigation, they did
not include any written or oral statement or writing made in connection with an issue
under consideration or review by a judicial body and therefore do not constitute protected
activity under section 425.16.


                                     BACKGROUND
                                             I.
                                 THE AMENDED COMPLAINT
              Trilogy filed an amended complaint against Navigators alleging claims for
breach of contract, breach of the implied covenant of good faith and fair dealing, fraud,



1
  “SLAPP is an acronym for ‘strategic lawsuit against public participation.’” (Jarrow
Formulas, Inc. v. LaMarche (2003) 31 Cal.4th 728, 732, fn. 1.) We refer to Navigators’
special motion to strike as “the anti-SLAPP motion.”

                                             2
and unfair business practices. The following is a summary of the allegations supporting
Trilogy’s claims.
              Navigators issued two insurance policies to Trilogy; each had a $5,000
deductible “that was reimbursable to the extent that Navigators paid settlement money on
Trilogy’s behalf.” Trilogy was named as a defendant in at least 33 construction defect
cases. Trilogy tendered some but not all of the construction defect cases to Navigators
for defense and indemnity. Navigators initially agreed to defend Trilogy in some of the
cases and appointed defense counsel at Trilogy’s request, but later unilaterally withdrew
the defense notwithstanding Navigators’ acknowledgment the potential for coverage
existed.
              In other cases, in which Trilogy did not tender the defense to Navigators,
Navigators nevertheless appointed defense counsel for Trilogy and thereafter contended
Trilogy had to pay the attorney fees and expenses incurred by that counsel. Navigators
argued the policy did not provide for a defense duty that was separate from the
deductible.
              Trilogy’s liability and damages exposure in the lawsuits were “generally
non-existent or very, very minimal.” Navigators “directed its attorneys to avoid
vigorously defending Trilogy and to try to use money Trilogy would have to reimburse to
resolve claims. This created circumstances where other law firms Navigators selected
were subject to conflicts of interest, often receiving conflicting instructions from their
clients due to Navigators’ fraudulent representations as to the policy terms and its desire
to act in bad faith toward (and to threaten) Trilogy.”
              When Trilogy and Navigators disagreed and issued contradictory
instructions to the attorneys Navigators had retained to defend Trilogy, Navigators
refused to address conflicts and refused to provide or pay for independent counsel.
Navigators continued to instruct attorneys to take actions directly against Trilogy’s



                                              3
interests and those attorneys, with apparent conflicts of interest, took instruction from
Navigators instead of Trilogy.
              In one case, Navigators withdrew defense funding entirely notwithstanding
it admitted a potential for coverage existed. Navigators initially offered to contribute to
the cost of settlement but thereafter refused to pay as promised. Navigators also
instructed or allowed its claims handling agents to threaten Trilogy “with various horrific
outcomes—including the loss of Trilogy’s entire business—unless Trilogy paid money
that could not possibly be due and owing to Navigators.” Navigators fraudulently
represented inflated amounts of deductibles and costs owed by Trilogy. When Trilogy
hesitated to pay money it did not owe, Navigators’ agents threatened Trilogy in order to
extort the payment.
              “As a result of Navigators’ conduct, Trilogy has been deprived of the
policy benefits it was entitled to receive. Trilogy has been forced to pay for insured
losses and the cost of defense that Navigators promised to pay. Trilogy has paid the case
settlement amounts that Navigators should have paid. Navigators has fraudulently
demanded and obtained money from Trilogy that it was not entitled to demand, obtain or
keep, and which it has refused to reimburse. Navigators has forced Trilogy to pay for
independent counsel Navigators should have paid for . . . and Navigators has forced
Trilogy to pay attorneys to compel payment of wrongfully withheld benefits.”
              Trilogy alleged Navigators breached the terms of its insurance policies by
(1) “demanding deductible reimbursement amounts greater than the policies’ $5,000
stated deductible, and by seeking reimbursement of ordinary defense fees and expenses
as if they were subject to deductible reimbursement”; (2) “claiming a right to seek
reimbursement from Trilogy for defense fees and expenses Navigators paid for the
benefit of third-party additional insureds”; (3) asserting “the wrap policy [of] other
insurance provisions as a ground for denying benefits to Trilogy”; (4) “failing to provide
Trilogy with an immediate, full and complete defense, and by providing conflicted

                                              4
defense counsel who took instructions only from Navigators without disclosing conflicts
of interest or taking steps to protect against conflicts of interest, and without seeking
appropriate waivers”; and (5) “failing to reasonably settle cases and by withdrawing [the]
defense as a strategic means of trying to force Trilogy to fund its own settlements,
sometimes even when Navigators admitted an existing potential for coverage” existed.
              Trilogy further alleged Navigators breached the implied covenant of good
faith and fair dealing by (1) fraudulently misrepresenting the terms and benefits available
to Trilogy under the policies; (2) making misrepresentations and unlawful threats to
obtain from Trilogy money that Navigators was not entitled to receive; (3) using
“conflicted counsel to threaten Trilogy and to commit Trilogy to making payments and
taking actions [of which] Trilogy did not approve”; (4) “mak[ing] fraudulent assertions
against Trilogy and threaten[ing] Trilogy’s license and existence as a business in a further
effort to try to force Trilogy to make payments it did not owe”; and (5) “repeatedly
refus[ing] to properly investigate Trilogy’s concerns and repeatedly refus[ing] to
communicate with Trilogy and its representatives in good faith.”
              Trilogy also alleged Navigators engaged in fraud and/or unfair business
practices by (1) “misrepresenting its deductible provisions”; (2) “charging inflated,
inaccurate deductibles”; (3) “refusing to account for deductible amounts it charges and
collects”; (4) “promoting its own interest for the sake of profit above the interests of its
insureds”; (5) “exposing insureds to greater liability by disproportionate and piecemeal
settlements, disregarding the insured’s directives during settlement negotiations”;
(6) “failing to offer independent counsel after a conflict of interest became apparent”;
(7) “using collection agencies to harass insureds into paying an invalid debt”;
(8) “threatening to cancel an insurance policy without cause and proper notice”; and
(9) “threatening to revoke or suspend insureds’ state contractor license, threatening to
take insureds[’] businesses away, and unfairly handling its claims in bad faith.”



                                              5
                                             II.
                               THE ANTI-SLAPP MOTION
             Navigators’ anti-SLAPP motion moved to strike from the amended
complaint various allegations on the ground they “involve[d] settlement negotiations or
communications regarding control of Trilogy’s defense that are protected by
[section 425.16, subdivision (e)(2)] and no relief can be granted under them.” Navigators
moved to strike the following allegations:
             •             Paragraph 7: “Trilogy was also deprived of competent
                 conflict-free counsel.”
             •             Paragraph 15: “Trilogy’s liability and damages exposure in
                 the construction defect cases was generally non-existent or very, very
                 minimal, and Trilogy was often dismissed from construction defect suits
                 for waiver of costs or with payment of very little money. But
                 Navigators directed its attorneys to avoid vigorously defending Trilogy
                 and to try to use money Trilogy would have to reimburse to resolve
                 claims. This created circumstances where other law firms Navigators
                 selected were subject to conflicts of interest, often receiving conflicting
                 instructions from their clients due to Navigators’ fraudulent
                 representations as to the policy terms and its desire to act in bad faith
                 toward (and to threaten) Trilogy.”
             •             Paragraph 16: “When Trilogy and Navigators did not agree
                 and when they issued contradictory instructions to the defense attorneys
                 Navigators had retained to defend Trilogy, Navigators refused to
                 address the conflict, refused to pay independent counsel, and continued
                 to order and instruct conflicted attorneys to take actions directly against
                 their own client’s (Trilogy’s) interest.”



                                             6
•               Paragraph 17: “Navigators and the attorneys it appointed
    continued to ‘represent’ Trilogy despite the apparent conflicts of
    interest, and the attorneys continued to take direction from Navigators,
    rather than from their actual client, Trilogy. In some instances, even
    after Navigators’ selected attorneys told Navigators about conflicts of
    interest, Navigators continued to refuse to pay unconflicted defense
    counsel. Navigators refuses to provide or pay independent counsel
    under Civil Code section 2860 and California law.”
•               Paragraph 19: “At no time did Trilogy ever waive the right to
    independent counsel, to be paid by Navigators, under California Civil
    Code section 2860 and California law.”
•               Paragraph 20: “Despite admitted conflicts of interest,
    Navigators did not offer to pay Trilogy’s independent counsel.”
•               Paragraph 21: “Trilogy never waived its right to independent
    counsel.”
•               Paragraph 22: “Navigators did not offer Trilogy independent
    counsel, and Navigators instead took the position that Trilogy was
    required to use conflicted counsel to defend.”
•               Paragraph 23: “Even after [the] involved attorney formally
    acknowledged conflicts, [N]avigators stubbornly refused to pay
    independent attorneys Trilogy used to defend and it refused to
    reimburse Trilogy. Navigators still has not offered independent counsel
    to Trilogy.”
•               Paragraph 24: “Instead, Trilogy was required to use
    conflicted counsel, and Navigators repeatedly ordered those conflicted
    attorneys to take actions that breached fiduciary duties and duties of



                                7
    loyalty owed to Trilogy, in order to promote Navigators’ interests, and
    directly against Trilogy’s interests.”
•                 Paragraph 50: “Navigators breached the policies
    by . . . providing conflicted defense counsel who took instruction only
    from Navigators without disclosing conflicts of interest or taking steps
    to protect against conflicts of interest, and without seeking appropriate
    waivers of the conflicts of interest. Specifically, Trilogy did not receive
    the benefit of qualified defense counsel because the defense attorneys
    were appointed by Navigators and they did what Navigators told them
    to do even when their actions directly conflicted with Trilogy’s
    instructions and Trilogy’s interests. While these defense attorneys
    purported to represent Trilogy, they actually represented only
    Navigators and were taking actions directly contrary to Trilogy’s
    interests.”
•                 Paragraph 57c: “Navigators used conflicted counsel to
    threaten Trilogy and to commit Trilogy to making payments and taking
    actions Trilogy did not approve.”
•                 Paragraph 57h: “Navigators exacerbated its claims handling
    misconduct by trying to fraudulently use attorneys it recognized as
    conflicted to pressure [T]rilogy into concessions.”
•                 Paragraph 73: “Navigators engages, has engaged, and will
    likely engage again in fraudulent, deceptive, and unfair business
    practices, which include . . . exposing insureds to great liability by
    disproportionate and piecemeal settlements, disregarding the insured’s
    directives during settlement negotiations [moving to strike only the
    italicized part, remainder supplied for context].”



                                  8
                                              III.
     THE TRIAL COURT DENIES THE ANTI-SLAPP MOTION; NAVIGATORS APPEALS.
              The trial court denied the anti-SLAPP motion. In its May 13, 2019 minute
order, the trial court concluded Navigators had failed to meet its burden of showing that
the allegations it sought to be stricken from the amended complaint described protected
activity within the meaning of section 425.16. The trial court explained that, with the
exception of two clauses in paragraph 73, the allegations Navigators sought to be struck
did not involve settlement. As to the two clauses in paragraph 73 which referred to
settlement, the court stated neither clause alluded to a claim arising from protected
settlement communications. The court also stated neither clause alluded to “written or
oral statement[s] or writing[s]” within the meaning of section 425.16, subdivision (e)(2).
The court observed that although the two clauses alleged activity connected to a
proceeding, neither alleged activity connected to “an issue under consideration or review”
in a proceeding. (§ 425.16.)
              Navigators appealed.


                                        DISCUSSION
                                               I.
              SECTION 425.16 AND THE APPLICABLE STANDARD OF REVIEW
              “A cause of action against a person arising from any act of that person in
furtherance of the person’s right of petition or free speech under the United States
Constitution or the California Constitution in connection with a public issue shall be
subject to a special motion to strike, unless the court determines that the plaintiff has
established that there is a probability that the plaintiff will prevail on the claim.”
(§ 425.16, subd. (b)(1).)
              “The anti-SLAPP statute does not insulate defendants from any liability for
claims arising from the protected rights of petition or speech. It only provides a

                                               9
procedure for weeding out, at an early stage, meritless claims arising from protected
activity. Resolution of an anti-SLAPP motion involves two steps. First, the defendant
must establish that the challenged claim arises from activity protected by section 425.16.
[Citation.] If the defendant makes the required showing, the burden shifts to the plaintiff
to demonstrate the merit of the claim by establishing a probability of success. We have
described this second step as a ‘summary-judgment-like procedure.’ [Citation.] The
court does not weigh evidence or resolve conflicting factual claims. Its inquiry is limited
to whether the plaintiff has stated a legally sufficient claim and made a prima facie
factual showing sufficient to sustain a favorable judgment. It accepts the plaintiff’s
evidence as true, and evaluates the defendant’s showing only to determine if it defeats the
plaintiff’s claim as a matter of law. [Citation.] ‘[C]laims with the requisite minimal
merit may proceed.’” (Baral v. Schnitt (2016) 1 Cal.5th 376, 384-385 (Baral),
fn. omitted.)
                In Baral, supra, 1 Cal.5th at page 395, the California Supreme Court held
the Legislature’s choice of the term “motion to strike” reflected the understanding that
“an anti-SLAPP motion, like a conventional motion to strike, may be used to attack parts
of a count as pleaded.” (Id. at p. 393.) Thus, as endeavored by Navigators in its motion,
an anti-SLAPP motion may be used to attack specific allegations constituting a claim
within a pleaded count. If the targeted claim amounts to a cause of action “in the sense
that it is alleged to justify a remedy,” it is subject to an anti-SLAPP motion. (Id. at
p. 395.)
                “We review an order granting or denying an anti-SLAPP motion under the
de novo standard and, in so doing, conduct the same two-step process to determine
whether as a matter of law the defendant met its burden of showing the challenged claim
arose out of protected activity and, if so, whether the plaintiff met its burden of showing
probability of success.” (Newport Harbor Offices & Marina, LLC v. Morris Cerullo
World Evangelism (2018) 23 Cal.App.5th 28, 42.)

                                             10
                                               II.
 NAVIGATORS FAILED TO SHOW TRILOGY’S CLAIMS ARISE FROM PROTECTED ACTIVITY.
              In Rand Resources, LLC v. City of Carson (2019) 6 Cal.5th 610, 620
(Rand), the California Supreme Court stated: “A defendant satisfies the first step of the
analysis by demonstrating that the ‘conduct by which plaintiff claims to have been
injured falls within one of the four categories described in subdivision (e) [of section
425.16]’ [citation], and that the plaintiff’s claims in fact arise from that conduct
[citation]. The four categories in subdivision (e) describe conduct ‘“in furtherance of a
person’s right of petition or free speech under the United States or California Constitution
in connection with a public issue.”’”
              Navigators contends, as did the defendants in Rand, supra, 6 Cal.5th 610, it
showed activity alleged in the amended complaint fell within the protected category of
subdivision (e)(2) of section 425.16. In Rand, supra, at page 620, the court explained:
“According to subdivision (e)(2) of section 425.16, ‘any written or oral statement or
writing made in connection with an issue under consideration or review by a legislative,
executive, or judicial body, or any other official proceeding authorized by law’ is an ‘“act
in furtherance of a person’s right of petition or free speech under the United States or
California Constitution in connection with a public issue.”’ By requiring the
communication to be in connection ‘with an issue under consideration or review’
[citation], the terms of subdivision (e)(2) make clear that ‘it is insufficient to assert that
the acts alleged were “in connection with” an official proceeding.’ [Citation.] Instead,
‘[t]here must be a connection with an issue under review in that proceeding.’”

              “Assertions that are ‘merely incidental’ or ‘collateral’ are not subject to
section 425.16. [Citations.] Allegations of protected activity that merely provide
context, without supporting a claim for recovery, cannot be stricken under the
anti-SLAPP statute.” (Baral, supra, 1 Cal.5th at p. 394.)



                                               11
              In the anti-SLAPP motion, Navigators sought the striking of specific
allegations of the amended complaint, quoted ante, on the ground they “involve
settlement negotiations that are protected by [section 425.16, subdivision (e)(2)].” It is
true “courts have adopted ‘a fairly expansive view of what constitutes litigation-related
activities within the scope of section 425.16.’ [Citation.] ‘“Under the plain language of
section 425.16, subdivision (e)(1) and (2), as well as the case law interpreting those
provisions, all communicative acts performed by attorneys as part of their representation
of a client in a judicial proceeding or other petitioning context are per se protected as
petitioning activity by the anti-SLAPP statute.”’ [Citation.] Cases construing the
anti-SLAPP statute hold that ‘a statement is “in connection with” litigation under section
425.16, subdivision (e)(2) if it relates to the substantive issues in the litigation and is
directed to persons having some interest in the litigation.’ [Citation.] Consequently,
because settlement negotiations are regarded as an exercise of the right to petition,
communications during such negotiations are regarded as having been made in
connection with the underlying lawsuit for purposes of section 425.16, subdivision (e)(2).
[Citation.] The protection of the anti-SLAPP statute applies ‘even against allegations of
fraudulent promises made during the settlement process.’ [Citation.] [¶]
[However] . . . ‘conduct is not automatically protected merely because it is related to
pending litigation; the conduct must arise from the litigation.’” (Optional Capital, Inc. v.
Akin Gump Strauss, Hauer & Feld LLP (2017) 18 Cal.App.5th 95, 113-114, some italics
added.)
              Here, Trilogy sued its insurer Navigators; the amended complaint does not
name any other defendant, much less name as a defendant any attorney who Navigators
retained to represent Trilogy in one or more of the matters cited in the amended
complaint. The allegations of the amended complaint that were the object of the
anti-SLAPP motion do not refer to any oral or written statements or communicative



                                               12
conduct by anyone, whether in relation to the lawsuits in which Trilogy had been named
a defendant, or in the context of settlement discussions.
              Instead, the anti-SLAPP motion sought to strike allegations pertaining to
Navigators’ conduct generally in mishandling the claims process. Trilogy alleged that
Navigators tried to avoid its obligation to pay fees and costs and retain independent
counsel to represent Trilogy under the policies; instead, Trilogy alleged Navigators
retained conflicted counsel to represent Trilogy. Such conduct does not arise from any
written or oral statement or writing made in connection with an issue under consideration
or review by a judicial body within the meaning of section 425.16, subdivision (e)(2).
(See Coretronic Corp. v. Cozen O’Conner (2011) 192 Cal.App.4th 1381, 1392
(Coretronic) [not a SLAPP because claim did not arise from the defendant attorneys’
protected activity of representing their clients in pending or threatened litigation but from
the concealment of the defendant attorneys’ use of the plaintiffs’ confidential information
to later represent the plaintiffs’ adversary]; Beach v. Harco National Ins. Co. (2003)
110 Cal.App.4th 82, 93-94 [lawsuit against insurer for bad faith delay in paying
uninsured motorist claim held not a SLAPP because it arose from delay in payment, not
from insurer’s communications with insured in preparation for litigation or arbitration of
coverage dispute]; Gallimore v. State Farm Fire & Casualty Ins. Co. (2002) 102
Cal.App.4th 1388, 1399 [not a SLAPP because complaint did not arise from
communications between State Farm and the Department of Insurance in an official
inquiry or proceeding, but from State Farm’s claims-handling practices]; Paul v.
Friedman (2002) 95 Cal.App.4th 853, 857-858, 866-867 [lawsuit by securities broker
against former lawyer was not a SLAPP when based on allegations the lawyer in
litigating a prior arbitration proceedings conducted an intrusive investigation into the
broker’s life; appellate court held while the attorney’s investigative conduct may have
been in connection with a proceeding, it was not in connection with an issue under review
in that proceeding and thus was not protected activity].)

                                             13
              In Miller v. Zurich American Ins. Co. (2019) 41 Cal.App.5th 247, 256
(Miller), an insurance coverage action, the defendant insurance company appealed from
the order denying its anti-SLAPP motion and the appellate court affirmed. The Miller
court noted the plaintiff in that case, like Trilogy in the instant case, sought relief from
the insurance company, and not against any counsel, “based on the overarching premise
that [the insurance company] did not meet its duty to defend as it failed to provide
independent conflict-free counsel to represent them in defending against [a]
counterclaim.” (Id. at p. 257.)
              The court stated: “Despite [the insurance company]’s blanket contention to
the contrary, ‘[n]ot all attorney conduct in connection with litigation, or in the course of
representing clients, is protected by section 425.16.’ [Citations.] ‘There is a “distinction
between activities that form the basis for a claim and those that merely lead to the
liability-creating activity or provide evidentiary support for the claim.” [Citation.]’
[Citation.] ‘Assertions that are “merely incidental” or “collateral” are not subject to
section 425.16. [Citations.] Allegations of protected activity that merely provide
context, without supporting a claim for recovery, cannot be stricken under the
anti-SLAPP statute.’ [Citation.] [¶] While a breach of the implied covenant of good faith
and fair dealing may be carried out by means of communications between the parties’
respective counsel, the fact of counsel’s communications does not transform the claim to
one arising from protected activity within the meaning of section 425.16. The allegations
of counsel’s communications do not concern the substantive[] issue of the [plaintiffs]’
liability as alleged in the . . . counterclaim or any coverage matter. Instead, the
communications concern procedural matters regarding ‘discovery,’ ‘correspondence with
[the insurance company’s] claims handlers,’ and ‘payments’ to the [plaintiffs], directly
related to [the insurance company]’s duty to defend obligations owed to the [plaintiffs]
by appointing panel counsel to represent them in defending the . . . counterclaim.”
(Miller, supra, 41 Cal.App.5th at pp. 257-258.)

                                              14
              The Miller court further stated: “Thus, ‘[w]hat gives rise to liability’ is not
the fact of counsel’s communications, but that [the insurance company] allegedly denied
the [plaintiffs] the ‘benefit’ of panel counsel’s independent professional judgment in
rendering legal services to them. [Citations.] Consequently, we reject [the insurance
company]’s argument that the allegations of counsel’s communications give rise to its
liability for an action for breach of the implied covenant of good faith and fair dealing.
‘“[T]he lawsuit concerns a breach of duty that does not depend on [the insurance
company’s] exercise of a constitutional right.”’ [Citation.] In other words, and contrary
to [the insurance company]’s contention, the allegations of counsel’s communications are
only evidence that provides the context for the allegation that [the insurance company]
unreasonably and without proper cause interfered with panel counsel’s representation of
the [plaintiffs] in defending against the . . . counterclaim.” (Miller, supra, 41 Cal.App.5th
at pp. 258-259.)
              Similarly, in the instant case, references to settlement and other potentially
protected activity in the allegations challenged by Navigators in the anti-SLAPP motion
reflect evidence that provides context for the allegation Navigators failed to perform
under the terms of the polices. Such references do not establish that Trilogy’s action
arises out of any protected activity.
              Seltzer v. Barnes (2010) 182 Cal.App.4th 953 (Seltzer), upon which
Navigators heavily relies, does not support a different conclusion. In Seltzer, the plaintiff
filed a complaint against her homeowners association which in turn filed a cross-
complaint against her. (Id. at p. 958.) The plaintiff tendered the cross-complaint to
Allstate, her insurer under a homeowners policy. (Ibid.) Allstate hired an attorney to
defend the plaintiff on the cross-complaint, subject to a reservation of rights; Allstate
took the position that some of the claims against the plaintiff were not covered by her
policy. (Id. at pp. 958-959.) After the defendant attorney, in his representation of
Allstate, secretly negotiated a settlement of the covered claims by the homeowners

                                             15
association against the plaintiff, the plaintiff brought an action against the defendant
attorney, alleging he had colluded with the homeowners association’s attorney to dismiss
covered claims and convert the proceeds of the policies to the association. (Id. at p. 959.)
                The plaintiff in Seltzer conceded that the defendant attorney’s participation
in settlement negotiations would constitute protected activity under section 425.16 but
argued that the settlement negotiations in her case were not protected because they were
illegal and in violation of various statutes. (Seltzer, supra, 182 Cal.App.4th at
pp. 964-966.) The appellate court in Seltzer concluded that since the legitimacy of the
defendant attorney’s conduct was in dispute, the court could not find as a matter of law
that his conduct was illegal and therefore unprotected by the anti-SLAPP statute. (Id. at
pp. 964-965.)
                As stated by the appellate court in Coretronic, supra, 192 Cal.App.4th at
page 1391, “Seltzer does not establish that in cases involving attorneys and court
proceedings, a plaintiff opposing an anti-SLAPP motion must offer evidence that the
defendant’s conduct was unethical or illegal and therefore not constitutionally protected.
Rather, Seltzer establishes that, where the plaintiff acknowledges the challenged conduct
arises from protected speech or petitioning activity, then the defendant’s acts fall under
the first prong of the anti-SLAPP statute unless the defendant concedes, or the evidence
conclusively establishes, the challenged activity was illegal as a matter of law.”
                In Seltzer, supra, 182 Cal.App.4th at pages 967 through 969, the appellate
court distinguished other cases involving litigation-related conduct that was unprotected
by the anti-SLAPP statute. (See, e.g., Freeman v. Shack (2007) 154 Cal.App.4th 719,
722 [the plaintiffs clients’ lawsuit against former attorney did not arise from the filing or
settlement of litigation but the attorney’s “undertaking to represent a party with interests
adverse to plaintiffs, in violation of the duty of loyalty he assertedly owed them”].) The
Seltzer court noted: “In the present case, [the defendant attorney] represented Allstate,
not [the plaintiff], and [the plaintiff]’s causes of action do arise from [the defendant

                                              16
attorney’s] conduct in negotiating a settlement with the Association, rather than the fact
of his representation of Allstate.” (Seltzer, supra, 182 Cal.App.4th at p. 968, italics
added.)
               The Coretronic court also distinguished Seltzer from the case before it:
“Unlike the plaintiff in Seltzer, plaintiffs here deny their claims arise from protected
speech or petitioning activity. The complaint alleges defendants [attorneys] obtained
plaintiffs’ records, which had strategic and financial value to . . . plaintiffs’ adversary,
under misleading circumstances. . . . That the concealment occurred in the context of
litigation does not change this result, as it is clear that any litigation activity is only
incidental to plaintiffs’ allegations of wrongdoing. Seltzer is inapposite and does not
support the proposition that plaintiffs had to make an evidentiary showing that defendants
owed them an ethical duty in order to defeat the anti-SLAPP motion.” (Coretronic,
supra, 192 Cal.App.4th at p. 1391.)
               As in Miller, and unlike Seltzer, Trilogy did not sue any attorney for
settling any dispute; the amended complaint does not challenge any attorney’s conduct in
litigating any claim. Instead, Trilogy alleged Navigators failed to perform under the
terms of the policies by, inter alia, retaining conflicted counsel, failing to pay amounts
owed, and misleading Trilogy regarding obligations under the policies. That the conduct
underlying Trilogy’s claims is related to pending litigation is insufficient to confer
protected activity status under section 425.16, subdivision (e)(2). After Seltzer was
decided, the California Supreme Court confirmed that conduct must arise from the
litigation to be protected under the anti-SLAPP statute. (See, e.g. Rand, supra,
6 Cal.5th 610.) The amended complaint does not describe or rely on any issues under
consideration or review by a judicial body in support of its claims.
               The trial court therefore properly concluded that while the allegations of the
amended complaint that were the object of the anti-SLAPP motion have some connection
to litigation, they do not reflect a claim that arises out of a written or oral statement or

                                               17
writing made in connection with an issue under consideration or review in any such
litigation. Navigators thus failed to show the conduct described by the challenged
allegations of the amended complaint constitute protected activity within the meaning of
section 425.16, subdivision (e)(2). We therefore do not reach the second prong of the
anti-SLAPP analysis.


                                     DISPOSITION
             The order denying that anti-SLAPP motion is affirmed. Respondent shall
recover costs on appeal.




                                                FYBEL, J.

WE CONCUR:



O’LEARY, P. J.



MOORE, J.




                                           18
Filed 6/18/20

                             CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                              FOURTH APPELLATE DISTRICT

                                      DIVISION THREE

TRILOGY PLUMBING, INC.,

    Plaintiff and Respondent,                      G057796

        v.                                         (Super. Ct. No. 30-2017-00929323)

NAVIGATORS SPECIALITY                              ORDER CERTIFYING OPINION
INSURANCE COMPANY,                                 FOR PUBLICATION

    Defendant and Appellant.


                  Respondent has requested that our opinion filed on May 27, 2020, be
certified for publication. It appears that our opinion meets the standards set forth in
California Rules of Court, rule 8.1105(c)(2), (4), (6), and (7). The request is GRANTED.
The opinion is ordered published in the Official Reports.




                                                   FYBEL, J.

WE CONCUR:



O’LEARY, P. J.



MOORE, J.